Citation Nr: 1435241	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for bilateral hearing loss and assigned a noncompensable rating.  

In May 2011, the Veteran requested the opportunity to testify at a Travel Board hearing.  The hearing was scheduled for November 2011, and the Veteran was notified in writing in advance of the date, time, and location of his requested hearing.  The Veteran did not appear for the hearing and has offered no cause for his failure to appear.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA audiologic examinations in June 2010 and June 2012.  In both cases, while the audiologists recorded the audiometric findings, they provided very little discussion about the functional impairment actually caused by the Veteran's bilateral hearing loss.  The examiners only provided minimal reference to the Veteran's subjective complaints.  The Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Because the June 2010 and June 2012 examination reports are insufficient under Martinak, a remand is required.  38 C.F.R. § 3.159(c)(4).  

In addition, the June 2010 VA examination report contains conflicting findings.  The examiner initially recorded word recognition scores of 56 percent for the right ear and 64 percent for the left ear.  However, a notation indicated that, after "reinstruction," the "best" word recognition scores, obtained at 60 dB, indicated 84 percent for the right ear and 68 percent for the left ear.  In a July 2011 statement, the Veteran's representative asserted that these significantly differing word recognition scores before and after "reinstruction" called into question the validity of the examination.  As such, a clarifying opinion is needed to explain and resolve the conflicting audiologic findings in the June 2010 VA examination report.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hearing loss symptoms, as well as the impact of those symptoms on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain relevant VA treatment records dated since April 22, 2011. 

3.  After the above development has been completed, schedule the Veteran for a VA audiologic examination by an appropriate professional with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated audiological studies should be performed and the results should be reported in detail.   

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability, as well as the impact of such on the Veteran's employability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss. 

The examiner should also provide a clarifying opinion concerning the June 2010 VA audiologic examination results.  According to the June 2010 VA examination report, the examiner noted initial word recognition scores of 56 percent for the right ear and 64 percent for the left ear.  A notation indicated that, after "reinstruction," the "best" recognition scores, obtained at 60 dB, indicated 84 percent for the right ear and 68 percent for the left ear.  

The examiner should explain the inconsistency in these word recognitions scores, and provide a fully-articulated opinion as to which results more accurately reflected the Veteran's actual level of hearing loss at the time of the examination. 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

